NUMBER
13-10-00060-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
VICTOR HUGO ESCARENO,                                                       Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                 Appellee.
 

 
                           On
appeal from the 370th District Court 
                                       of
Hidalgo County, Texas.
 

 
                            MEMORANDUM OPINION
 
Before Chief Justice Valdez and
Justices Rodriguez and Vela
Memorandum Opinion Per Curiam




 
Appellant, Victor
Hugo Escareno, attempts to appeal his conviction for intoxication manslaughter. 
The trial court has certified that this Ais a plea-bargain case, and the defendant has NO
right of appeal.@  See Tex.
R. App. P. 25.2(a)(2).
On July 14,
2010, this Court notified appellant=s counsel that the trial court=s certification failed to show the right to appeal and ordered counsel
to: (1) review the record; (2) determine whether appellant has a right to
appeal; and (3) forward to this Court, by letter, counsel=s findings as to whether appellant has a right to appeal, or, alternatively,
advise this Court as to the existence of any amended certification.
On August
17, 2010, counsel filed a letter brief with this Court.  Counsel=s response does not establish that the certification currently on file
with this Court is incorrect or that appellant otherwise has a right to
appeal.  
The Texas
Rules of Appellate Procedure provide that an appeal must be dismissed if the
trial court=s certification does not show that the defendant has
the right of appeal.  Tex. R. App. P. 25.2(d);
see Tex. R. App. P. 37.1,
44.3, 44.4. Accordingly, this appeal is DISMISSED.  Any and all pending motions
are denied as moot.
 
PER CURIAM
Do not publish.
See Tex. R. App. P. 47.2(b).
 
Delivered and filed the 21st
day of October, 2010.